     Case 1:16-cr-00395-TCB-JCF Document 29 Filed 09/08/20 Page 1 of 3




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION



TRAVIS LAMAR GORDON,

      Petitioner,
                                         CIVIL ACTION FILE
v.
                                         NO. 1:16-cr-395-TCB
UNITED STATES OF AMERICA,

      Respondent.



                                ORDER

     This case comes before the Court on Magistrate Judge J. Clay

Fuller’s final report and recommendation (the “R&R”) [27], which

recommends dismissing Petitioner Travis Lamar Gordon’s pro se

motion [22] to vacate, set aside, or correct his sentence and denying a

certificate of appealability. No objections have been filed.

     A district judge has a duty to conduct a “careful and complete”

review of a magistrate judge’s R&R. Williams v. Wainwright, 681 F.2d

732, 732 (11th Cir. 1982) (per curiam) (quoting Nettles v. Wainwright,
      Case 1:16-cr-00395-TCB-JCF Document 29 Filed 09/08/20 Page 2 of 3




677 F.2d 404, 408 (5th Cir. Unit B 1982)). This review may take

different forms, however, depending on whether there are objections to

the R&R. The district judge must “make a de novo determination of

those portions of the [R&R] to which objection is made.” 28 U.S.C.

§ 636(b)(1)(C). In contrast, those portions of the R&R to which no

objection is made need only be reviewed for “clear error.” Macort v.

Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006) (per curiam) (quoting

Diamond v. Colonial Life & Accident Ins., 416 F.3d 310, 315 (4th Cir.

2005)).1

      After conducting a complete and careful review of the R&R, the

district judge “may accept, reject, or modify” the magistrate judge’s

findings and recommendations. 28 U.S.C. § 636(b)(1)(C); Williams, 681



      1 Macort dealt only with the standard of review to be applied to a magistrate’s
factual findings, but the Supreme Court has indicated that there is no reason for
the district court to apply a different standard to a magistrate’s legal conclusions.
Thomas v. Arn, 474 U.S. 140, 150 (1985). Thus, district courts in this circuit have
routinely reviewed both legal and factual conclusions for clear error. See Tauber v.
Barnhart, 438 F. Supp. 2d 1366, 1373–74 (N.D. Ga. 2006) (collecting cases). This is
to be contrasted with the standard of review on appeal, which distinguishes
between the two. See Monroe v. Thigpen, 932 F.2d 1437, 1440 (11th Cir. 1991)
(holding that when a magistrate’s findings of fact are adopted by the district court
without objection, they are reviewed on appeal under a “plain error standard” while
questions of law always remain subject to de novo review).

                                         2
     Case 1:16-cr-00395-TCB-JCF Document 29 Filed 09/08/20 Page 3 of 3




F.2d at 732. The district judge “may also receive further evidence or

recommit the matter to the magistrate judge with instructions.” 28

U.S.C. § 636(b)(1)(C).

      The Court has conducted a careful and complete review of the

R&R and finds no clear error in its factual or legal conclusions.

Accordingly, the Court adopts as its Order the R&R [27]. Gordon’s

motion [22] is denied, as is a certificate of appealability. The Clerk is

directed to close this case.

      IT IS SO ORDERED this 8th day of September, 2020.



                                   ____________________________________
                                   Timothy C. Batten, Sr.
                                   United States District Judge




                                     3
